Title: Commission as Lieutenant of Albemarle, 9 June 1770
From: Botetourt, Norborne Berkeley, Baron de
To: Jefferson, Thomas


                    
                        [9 June 1770]
                    
                    HIS EXCELLENCY
                    The Right Honourable Norborne Baron de Botetourt, his Majesty’s Lieutenant and Governor General of the Colony and Dominion of Virginia, and Vice Admiral of the same.
                    To Thomas Jefferson Esquire
                    By Virtue of the Power and Authority to me given as his Majesty’s Lieutenant and Governor General of this his Colony and Dominion, I, reposing special Trust and Confidence in your Loyalty, Courage and Conduct, do hereby constitute and appoint you the said Thomas Jefferson to be Lieutenant of the County of Albemarle and Chief Commander of all his Majesty’s Militia, Horse and Foot, in the said County of Albemarle. And I do give unto you full Power and Authority to command, levy, arm and muster, all Persons which are or shall be liable to be levied and listed in the said County. You are therefore carefully and diligently to discharge the Duty of Lieutenant and Chief Commander of the Militia, by doing and performing all, and all Manner of Things thereunto belonging, particularly by taking care that the said Militia be well provided with Arms and Ammunition as the Law of this Colony directs; and that all Officers and Soldiers be duly exercised, and kept in good Order and Discipline. And in Case of any sudden Disturbance or Invasion, I do likewise empower you to raise, order, and march all or such part of the said Militia, as to you shall seem meet, for resisting and subduing the Enemy: And I do hereby command all the Officers and Soldiers of his Majesty’s Militia, in the said County, to obey you as their Lieutenant, or Chief Commander; and you are to observe and follow such Orders and Directions, from Time to Time, as you shall receive from me, or the Commander in Chief of this Colony for the Time being, or from any other your superior Officer, according to the Rules and Discipline of War.
                    Given under my Hand, and the Seal of the Colony, at Williamsburg, the Ninth Day of June in the Tenth Year of his Majesty’s Reign, annoque domini 1770.
                    
                        Botetourt
                    
                